                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Samuel C. Rogers,

                       Plaintiff,       Case No. 19-12954

v.                                      Judith E. Levy
                                        United States District Judge
Friend of the Court, et al,
                                        Mag. Judge Anthony P. Patti
                       Defendants.

________________________________/

   ORDER DISMISSING CASE WITHOUT PREJUDICE FOR
 FAILURE TO PAY FILING FEES OR REQUEST TO PROCEED
                 IN FORMA PAUPERIS

     On October 8, 2019, Plaintiff Samuel Rogers filed a complaint in

this case. (ECF No. 1.) On October 10, 2019, the Clerk noted that Plaintiff

had failed to either pay the filing fee or apply to proceed without

prepaying fees. On January 2, 2020, the Court ordered Plaintiff to comply

with the Clerk’s request by January 24, 2020, or face dismissal of the

case. (ECF No. 5.) As of this date, Plaintiff has neither paid the fee nor

applied to proceed in forma pauperis.

     Therefore, this matter is DISMISSED WITHOUT PREJUDICE.

     IT IS SO ORDERED.
Dated: February 5, 2020               s/Judith E. Levy
Ann Arbor, Michigan                   JUDITH E. LEVY
                                      United States District Judge


                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 5, 2020.
                                      s/William Barkholz
                                      WILLIAM BARKHOLZ
                                      Case Manager




                                  2
